EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s election of group I, claims 1-8 in the reply filed on 1/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The application has been amended as follows: 
19. (Cancelled). 
20. (Cancelled). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art does not teach or suggest a method of preparing an engineered biomimetic 3D organoid in vitro, the method comprising: (a) providing a hydrogel having a channel therein, the channel having a first end and a second end; (b) sealing one or more of the first and second ends of the channel; (c) seeding the channel with human Ashton et al (US Publication No. 2017/0157802, cited on IDS dated 3/11/20, hereinafter Ashton) and Zhu et al (A hollow fiber system for simple generation of human brain organoids. Integrative Biology, Vol. 9 (2017) 774., hereinafter Zhu).
Ashton discloses methods of sacrificial casting for formation of hydrogels with precise microarchitectures (Abstract). Ashton discloses forming a sacrificial template from a water-soluble thermoplastic-divalent cation salt composite material, such as poly(vinyl alcohol) (PVA) (para 3-5, 67-69). The template is then immobilized in a casting chamber and a volume of hydrogel is introduced corresponding to the shape or the casting mold (para 5, 67-69). In some embodiments, the hydrogel may contain a plurality of live cells (para 15, 80-81). Preferably, the hydrogel is one which is cross-linkable by divalent cations, such as alginate (para 10, 67-69, 74). A cross-linking solution is further introduced such that cross-linking is initiated in the hydrogel, but not the sacrificial template (para 16, 52, 59, 77). In some embodiments, the cross-linking solution may be calcium chloride (para 102). The sacrificial template is subsequently dissolved (para 69, 83, 102). Ashton explains that the disclosed methods allow for casting of microchannel networks with diameters of 500 µm (para 69, 113). 
Ashton does not disclose that human pluripotent stem cells (hPSCs) are seeded within the channel, contacted with an alginate solution, and then cross-linked with the cells in situ. Ashton only discloses that cells may be included in the hydrogel itself. There is no teaching or suggestion that cells may be present in the channel itself. Ashton is also silent as to culture conditions for the hPSCs or neuroepithelial cells. 

Zhu does not disclose that hPSCs are seeded within the fiber, contacted with an alginate solution, and then cross-linked with the cells in situ. Zhu solely disclose encapsulating neuroepithelial aggregates within the hollow fibers. There is nothing present in Zhu to teach or suggest that hPSCs could be encapsulated prior to differentiating to a neuroepithelial phenotype. For at least these reasons, the present claims are deemed to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632